Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/31/2020 is acknowledged. Claims 1-36 remain pending. 
Claim Rejections - 35 USC § 112
Claims 14 and 32 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Both claims recite “monitoring the presence/absence of external power sources and optimizing a heating recipe for the desired outcome given any additional energy sources” (Exr’s emphasis). However, the manner in which a “desired outcome” is optimized is not described. Moreover, because “the desired outcome” is undefined, the paramaters or values which are optimized remain unknown.
Evidently to show that the recited recipe optimization is described in the specification, 
Applicant’s response (12/31/20) states just that “enablement of the claimed features resides in at least paragraphs [0045], [0048], [0058], [0059], [0062] and [0063]” of the PG Pub. However, ¶ 45 explains just that “cooking time is... proportional to the amount of narrowband infrared energy that is targeted at the food,” and that cooking time is lowered at higher power levels; ¶ 48 that PWM can cook at a given power level with a range of pulse widths; ¶ 49 that a series of different power levels 
Claim Rejections - 35 USC § 103
Claims 1-13, 15-31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2011/0002677 to Cochran et al (“Cochran”) in view of US PGPub. 2012/0163780 to De Luca (“De Luca”), 
and either of US PGPub 2013/0213951 to Boedicker et al (Boedicker) or US Pat. 6,355,951 to Ziaimehr (the last two documents newly cited in response to Applicant’s argument that Cochran cannot plausibly be combined with De Luca, as in the previous rejection).
Referring to claims 1 and 24, Cochran discloses a DC power supply for an array of “narrowband semiconductor irradiation devices” for cooking food items (Abstract, ¶¶ [0029] & [0239]), a “memory section… to store instructions” (¶¶ [0236], [0246]) including a “pulse width modulation pattern” (“PWM,” ¶¶ [0188], [0189] & [0243]), “a control processor… to execute instructions from… memory” (¶¶ [0236] & [0248]) to control energy to the array, and thus the “pulse width modulation pattern,” and also to 
Claims 1, 7, and 24 differ from Cochran only in calling for “an energy storage section… to store and discharge energy,” and the “control processor… control[ling]… energy from at least one of the energy storage section and an external power source, to the arrays.”
De Luca discloses, at ¶¶ [0019] - [0022], an energy storage section 110 to store and discharge energy for direct current (DC) powered radiant heat sources, and a control processor 150 controlling energy from at least one of the energy storage section 110 and an external power source, to a IR array (Fig. 2). Noting that the control circuitry of De Luca is intended to vary the “the heater on and off” “duty ratio,” i.e., the ratio of heater “on” time to a complete on/off duty cycle period, and that PWM is a conventional manner of controlling a heater duty ratio (see Boedicker ¶ [0023], or Ziaimehr 1:42-62), it would have been both feasible and obvious to adapt the energy storage means of De Luca to the array of Cochran to allow higher power levels and thereby faster cooking times (see De Luca, ¶ [0005]).
As in claims 2, 3, 26, and 27, for a cooking process, “a majority of the energy is supplied by the energy storage section,” since De Luca teaches just low voltage preheating of the radiant energy sources with an AC external power source (¶ [0028]). during a normal battery charging process, only an external power source is used; thus “a majority of the energy is supplied by the external power source.
As in claim 4, the battery 110 of De Luca is the power source used during cooking. Hence it would be obvious to employ it to power the cooling system, which is active when the oven is operating at normal cooking power levels.
As in claim 5, the battery 110 of De Luca, which is utilized to supply more power to the heat sources than does a “standard wall outlet,” is commended again by significantly shortened cooking times (¶¶ [0008] - [0009]). 
As in claim 6, De Luca teaches up to 300 Volt batteries (¶ [0021]), more than twice that of a standard wall outlet.
As recited in claims 8 and 28, since Cochran teaches a tightly controlled current level, to avoid overheating the “irradiation devices,” which implicates at least approximately constant current during a cooking process. 
	As in claim 9 and 29, Cochran discloses cooking recipes to supply programmed power to the cooking array (¶ [0247]).
As in claims 11, 17, and 35, Cochran discloses “the control processor… connected to the internet to facilitate chang[es]” (¶ [0244]), the inclusion of updated or corrected recipes being obvious to afford a properly prepared meal.
As recited in claim 12, the battery charging and discharging cycles of De Luca can be spaced as widely apart as desired. 
 As in claims 15, 25, and 33 Cochran discloses “multiple control channels,” i.e., independently controlled heating zones (¶ [0190]).
As in claim 21, Cochran discloses at least 100 Watts of “photonic emission power” (¶ [0180]).  

As in claim 30, any departure from a rigidly periodic use and recharging of a battery meets the recited limitation of “changing... charging and discharging behavior” of the battery 
While De Luca does not discuss charging batteries with solar panels (claim 10), a battery charge indicator which indicates if charge is sufficient for a selected recipe (claims 13 & 31), reading and adapting a recipe from a food label (claims 16 & 34), a connector providing stored power to nearby appliances (claims 18 & 36), the nearby appliances also using “narrowband semiconductor arrays” (claim 19), a DC to DC converter (claim 20), and additional batteries (claim 22), the Examiner gives notice that these features do not patentably distinguish the claims from the prior art. 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to charge batteries with solar panels since this a conventional use of solar panels; to provide an indicator that battery charge is sufficient for a selected recipe for the same reason one checks the fuel gauge when starting the car; to provide for reading and adapting a recipe from a food label since this is likewise a known adjunct to ensure correct cook settings; to utilize a connector providing stored power to nearby appliances also using “narrowband semiconductor arrays” since providing a power outlet on a power source, where other appliances need the same power source, affords the same convenience as the rechargeable battery shared by a variety of electric hand tools; a DC to DC converter to match a battery power source and its load , and additional batteries so that a lengthy cooking procedure can avoid having to wait for batteries to recharge.

Response to Arguments
Applicant's arguments filed 4/30/20 have been fully considered but they are not persuasive. 
Applicant urges initially (p. 3, 2nd full ¶) that because Cochran is concerned with “narrowband” radiant heat sources, and De Luca with more conventional cooking lamps, the power means of De Luca cannot be combined with the radiant heat sources of Cochran. 
The Examiner notes firstly that the advantage of a stored energy source, endowing an appliance with relative independence of external power sources, i.e., portability and reduced vulnerability to power loss or power sharing constraints, commends its use in any device where it is feasible.  Here, given that the diode IR emitters used in Applicant’s cooking appliance makes far more efficient use of energy than do the lamps of De Luca, if the use of a stored energy source is practicable for the oven of De Luca, it is that much more practicable, and therefore obviously advantageous, in the oven of Cochran. Note also that De Luca discloses ovens utilizing IR lamps with a wide range of power requirements, all utilizing a DC source specified by Cochran.
Applicant argues further (page 9, 3rd full ¶) that De Luca does not teach control by PWM. As discussed in the rejection of claims 1 and 24 above, Cochran already discloses PWM power control (¶¶ [0188], [0189] & especially [0243]). The control by “duty ratio cycling” disclosed by De Luca (¶ [0024]) is also either identically PWM, since this substantively defines it, or it immediately suggests PWM to one of ordinary skill in the art for the same reason. Hence the relevance of the De Luca power means. 

Applicant argues lastly that the Examiner has not shown that “the controller of De Luca controls power to a monitored cooling system” (page 10, 1st full ¶).  The Examiner did not propose that De Luca teaches control of a cooling system, which it need not teach or suggest because Cochran already discloses this. It is the energy storage means of De Luca that offers the principal advantage to the cooking system of Cochran. As discussed above, it is appropriate and obvious in any analogous appliance with power requirements that can be met by a stored energy source. The duty ratio control means of De Luca immediately lends itself to the PWM control of the narrowband sources of Cochran, as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/JOSEPH M PELHAM/             Primary Examiner, Art Unit 3761                                                                                                                                                                                         	4/10/2021